Citation Nr: 0710579	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to an effective date earlier than July 13, 2004, 
for the grant of service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2005 decision by the RO.


FINDING OF FACT

A claim of service connection for tinnitus was first received 
on July 13, 2004.


CONCLUSION OF LAW

The criteria for the award of an effective date of July 13, 
2003, for the grant of service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3,114, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

On June 10, 1999, Diagnostic Code 6260 was amended to provide 
that service- connected tinnitus would be rated as 10 percent 
disabling if recurrent.  38 C.F.R. § 4.87, Diagnostic Code 
6260, effective on and after June 10, 1999.  In this regard, 
the Board notes that the primary change in the regulation was 
a liberalizing one that allowed for a compensable evaluation 
for tinnitus symptoms that were recurrent, i.e., only 
occurred repeatedly, as opposed to persistent i.e., 
continuous, as provided for in the more stringent standard of 
the previous regulation.

In his April 2005 notice of disagreement, the veteran 
contends that, because the amendment to Diagnostic Code 6260 
was a liberalizing change, he is entitled to an effective 
date one year earlier than the date his original claim was 
received, or July 13, 2003, pursuant to 38 C.F.R. 
§ 3.114(a)(3).

As noted above, except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400.  When a claimant is granted 
benefits based on liberalizing legislation, the effective 
date of the award is based on the facts found, but not 
earlier than the effective date of the liberalizing law. 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

The amendment providing that service-connected tinnitus would 
be rated as 10 percent disabling if recurrent was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  
The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114(a) are assigned as follows:

(1)  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law 
or VA issue, or at the request of a claimant 
received within one year from that date, benefits 
may be authorized from the effective date of the 
law or VA issue.

(2)  If a claim is reviewed on the initiative of VA 
more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of entitlement.

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective 
date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the 
date of receipt of such request.

The intent of these provisions was to compensate claimants 
who might have been unaware or less diligent in filing a 
claim for benefits that they were otherwise entitled to by 
enactment of liberalizing legislation.  See McCay v. Brown, 
106 F.3d 1577 (Fed. Cir. 1997).

Here, in January 2005 the VA audiometric examiner diagnosed 
the veteran with periodic tinnitus.  But for the June 1999 
amendment to Diagnostic Code 6260, the veteran would not have 
met the criteria for an award of service connection for 
tinnitus that required persistent, i.e. continuous, tinnitus.  
Accordingly, the Board finds that 38 C.F.R. § 3.114(a)(3) has 
application to this case.  The claim for a one year 
retroactive effective date for the award of service 
connection for tinnitus must be granted.  As the veteran's 
claim of service connection for tinnitus was received on July 
13, 2004, and the RO granted service connection effective 
from July 13, 2004, an effective date of July 13, 2003, is 
warranted.

Because the Board's decision herein grants in full the 
benefit sought by the veteran, there is no need to discuss 
the provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and VA's duties to notify and 
assist the veteran regarding his claim.


ORDER

Entitlement to an effective date for the award of service 
connection for tinnitus of July 13, 2003, but no earlier, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


